UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7548



MAJID KHOSHGHAD,

                                           Petitioner - Appellant,

          versus


JANET RENO, Attorney General; DORIS MEISSNER,
Commissioner of the Immigration & Naturaliza-
tion Service; NANCY HOOK, Officer in Charge
for Oakdale, Louisiana, Subdivision Office in
the Immigration & Naturalization Service,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-729-7)


Submitted:   February 28, 2001            Decided:    March 20, 2001


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Majid Khoshaghad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Majid Khoshghad appeals the district court’s order dismissing

his petition under 28 U.S.C. § 2241 (1994).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Khoshghad v. Reno, No. CA-00-729-7 (W.D. Va. Sept. 27,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2